MERRIMAN S. SMITH, Judge.
Claimant, Dr. Wm. McCuskey, a duly appointed member of the public health council,' serving for two meetings, namely October 2, 1944 and February 25, 1945, held at Charleston, West Virginia,' performed his duties by preparing and holding the examinations and grading the papers of the applicants, over a period of twenty-three days, and due to pressure of his practice as a physician during the war-time emergency failed to present his claim for per diem and expenses by August 31, 1945, as required by statute.
The claim, in the amount of $383.75, having been audited and found just and correct and in order, was concurred in by both Dr. J. E. Offner, state health commissioner, and the attorney general's department.
This court is of opinion that this is a just claim, and an award is hereby made in the sum of three hundred eighty-three dollars and seventy-five cents ($383.75) to the claimant Dr. Wm. C. McCuskey.